
	

113 HR 5716 IH: Sandy Reinvestment Extension Act of 2014
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5716
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Mr. Smith of New Jersey (for himself and Mr. Runyan) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To extend the replacement period for nonrecognition of gain for property involuntarily converted in
			 the Hurricane Sandy disaster area.
	
	
		1.Short titleThis Act may be cited as the Sandy Reinvestment Extension Act of 2014.
		2.Extension of replacement period for nonrecognition of gain for property involuntarily converted in
			 the Hurricane Sandy disaster area
			(a)In generalSection 1033(a)(2)(B)(i) of the Internal Revenue Code of 1986 shall be applied by substituting 5 years for 2 years with respect to property in the Hurricane Sandy disaster area which is compulsorily or involuntary
			 converted on or after October 29, 2012, by reason of Hurricane Sandy, but
			 only if substantially all of the use of the replacement property is in
			 such area.
			(b)Hurricane Sandy disaster areaFor purposes of this section, the term Hurricane Sandy disaster area means an area with respect to which a major disaster has been declared by the President under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act by reason of Hurricane Sandy and determined by the
			 President to warrant individual or individual and public assistance from
			 the Federal Government under such Act with respect to damages attributable
			 to Hurricane Sandy.
			
